UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 29, 2016 Bank of Montreal Initial Depositor (Exact name of registrant as specified in charter) Vaulted Gold Bullion Trust Issuer with respect to the Gold Deposit Receipts (Exact name of registrant as specified in its charter) Delaware 46-7176227 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Bank of Montreal 3 Times Square New York, New York 10036 Attention: Legal Department (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 885-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On June 29, 2016, the Vaulted Gold Bullion Trust, a Delaware trust (the “Trust”), announced that it had entered into a distribution agreement (the “Distribution Agreement”), dated June 29, 2016, among the Trust, Bank of Montreal (the “Initial Depositor”) and BMO Capital Markets Corp. (the “Underwriter”), to issue and sell to investors, from time to time, an aggregate of up to $500,000,000 of Gold Deposit Receipts, each representing one troy ounce of gold bullion (the “Receipts”), pursuant to a registration statement on Form S-1 (File No. 333-211858) filed by the Trust with the Securities and Exchange Commission and declared effective on June 29, 2016. The Trust was initially formed on December 10, 2013. The Trust is governed by the Amended and Restated Depositary Trust Agreement, dated June 29, 2016 by and among The Bank of New York Mellon, as trustee, BNY Mellon Trust of Delaware, as Delaware trustee, the Initial Depositor, and the Underwriter (the “Depositary Trust Agreement”). Each of the Distribution Agreement and Depositary Trust Agreement contains representations, warranties and agreements of the Trust, indemnification and contribution rights and obligations of the parties, termination provisions and other terms and conditions, in each case, that are customary in agreements of this type. The above descriptions of certain terms and conditions of the Distribution Agreement and the Depositary Trust Agreement are qualified by reference to the full text of such agreements, copies of which are filed herewith as Exhibits 1.1 and 1.2, respectively, and are incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Distribution Agreement, dated June 29, 2016, by and among the Trust, the Initial Depositor and the Underwriter Amended and Restated Depositary Trust Agreement, dated June 29, 2016, by and among the Trust, the Initial Depositor, the Underwriter, The Bank of New York Mellon and BNY Mellon Trust of Delaware SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 30, 2016 VAULTED GOLD BULLION TRUST By:/s/ Deland Kamanga Name: Deland Kamanga Title: Managing Director and co-Head, Global Structured Products EXHIBIT INDEX Exhibit No. Description Distribution Agreement, dated June 29, 2016, by and among the Trust, the Initial Depositor and the Underwriter Amended and Restated Depositary Trust Agreement, dated June 29, 2016, by and among the Trust, the Initial Depositor, the Underwriter, The Bank of New York Mellon and BNY Mellon Trust of Delaware
